Action to recover damages for breach of contract. Order denying defendants’ motion to dismiss the third amended complaint, pursuant to section 476 of the Civil Practice Act, on the ground that the admissions contained in the amended bill of particulars herein warrant such dismissal, and order denying ¡defendants’ motion, pursuant to rule *991113 of the Rules of Civil Practice, to dismiss the complaint or for other relief, affirmed, with ten dollars costs and disbursements. No opinion. Close, P. J., Hagarty, Johnston, Adel and Aldrich, JJ., concur. [See post, p. 1002.]